Citation Nr: 0615369	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  03-11 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus. 

2.  Entitlement to service connection for tinea pedis and 
tinea cruris.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1967 to May 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  The veteran's pes planus was aggravated by military 
service.  

2.  The veteran did not incur tinea pedis and tinea cruris in 
service, and these disorders are not otherwise related to 
service.  


CONCLUSIONS OF LAW

1.  Bilateral pes planus was aggravated in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005). 

2.  Tinea pedis and tinea cruris were not incurred in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) must be considered.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  38 U.S.C.A. § 5103; 
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  In this 
case, a VCAA notice was sent to the veteran in August 2002, 
prior to the issuance of the rating decision currently on 
appeal.  Accordingly, the AOJ has complied with the VCAA's 
notice requirements in a timely fashion.  

The VCAA further requires that VA must notify a claimant of 
any evidence that is necessary to substantiate the claim, as 
well as which evidence the Secretary will attempt to obtain 
and which evidence the claimant is responsible for producing.  
38 U.S.C.A. § 5103(a).  In this case, the August 2002 letter 
referred to above informed the appellant of information and 
evidence needed to substantiate and complete a claim of 
service connection.  Moreover, the appellant was generally 
advised to submit any evidence that would substantiate his 
claim.  Pelegrini, 18 Vet. App. at 121.  Also, an August 2004 
letter informed the veteran of which portion of information 
should be provided by the claimant, and which portion VA 
would try to obtain on the claimant's behalf.  The RO 
informed the appellant that it would obtain records in the 
custody of a Federal agency and that it would make reasonable 
attempts in assisting the appellant to obtain other records.  
38 C.F.R. § 3.159(b)(1) (2005); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although the veteran was not 
provided with proper notice as contemplated by Quartuccio in 
a timely manner, i.e. before the AOJ's decision on his claim 
for benefits, the Board finds that any possible prejudice 
resulting from this error has been cured by readjudication of 
the veteran's claims following the August 2004 letter.  See 
Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate a claim of service connection but was not 
provided with notice of the type of evidence to establish a 
disability rating or effective date in a timely fashion.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  With respect to the veteran's claim for service 
connection for pes planus, as the Board finds no harm in 
proceeding because the preponderance of the evidence is in 
favor of granting the claim and the AOJ will address any 
notice defect with respect to the rating and effective date 
elements when effectuating the veteran's award.  Should the 
veteran disagree with respect to the AOJ's action on these 
elements, he may file an appeal thereto.  Because, as 
outlined hereinbelow, the veteran's claim for service 
connection for tinea pedis and tinea cruris is denied any 
deficiency in the notice of downstream elements is rendered 
moot.  

VCAA requires VA to assist the claimant in obtaining evidence 
necessary to substantiate a claim, 38 C.F.R. § 3.159(c).  In 
this case, the RO obtained the veteran's service medical 
records, VA medical records and all identified and available 
private records.  The veteran has not indicated the presence 
of any other outstanding private medical records or requested 
VA's assistance in obtaining such records.  

The VCAA further requires that a medical examination should 
be afforded unless "no reasonable possibility" exists that 
an examination would aid in substantiating the veteran's 
claim.  Duenas v. Principi, 18 Vet. App. 112 (2004) (per 
curiam); 38 U.S.C.A. § 5103A (West 2002). VA will provide a 
medical examination when necessary to decide the claim, and 
an examination is necessary if the evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but contains competent lay or medical evidence of 
a current diagnosed disability, or persistent or recurrent 
symptoms of disability, establishes that the veteran suffered 
an event, injury, or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury, or disease in service.  38 C.F.R. § 3.159 
(2005).  A medical examination is not warranted for the 
veteran's claim for service connection of tinea pedis and 
tinea cruris under the circumstances.  Although the veteran 
is currently diagnosed as having these diseases, there is no 
indication that the veteran suffered an event, injury or 
disease in service giving rise thereto.  The earliest 
indication of these disorders appears approximately 12 years 
following the veteran's discharge.

As such, VA has fulfilled its duties to the appellant to the 
extent possible given the particular circumstances of this 
case.  Consequently, based on all of the foregoing, the Board 
finds that no further notice and/or development is required 
pursuant to the VCAA.

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a)(2005).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a 
claimant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail).

Analysis

The veteran's service medical records indicate that he was 
found medically fit for military service although he had 
bilateral pes planus upon entrance.  After approximately two 
months in service, the veteran received a medical discharge 
because of severe bilateral pes planus.  

Service connection for pes planus on the basis of aggravation 
of the veteran's pes planus is warranted.  Private and VA 
medical records clearly indicate that the veteran has 
suffered from severe pes planus since his discharge from 
service.  Moreover, in a VA medical opinion dated in May 2006 
a VA examiner opined that causation or worsening of the 
veteran's pes planus was more likely than not caused by 
military service.  Also, a January 2006 report authored by F. 
James Herbertson, M.D., relates the veteran's bilateral pes 
planus to his military service via aggravation thereof.  
Accordingly, the evidence is at least in equipoise that the 
veteran's bilateral pes planus was aggravated by military 
service and the claim is granted.  

The veteran's service medical records, including entrance and 
separation examinations, are silent with respect to 
complaints of or treatment for tinea pedis or tinea cruris.  
The earliest indication that the veteran had tinea pedis and 
tinea cruris is found in a letter authored by Terry A. 
Treadwell, M.D., and dated in June 1979.  Subsequent medical 
records indicate that the veteran continues to suffer from 
these disorders.  

Notably of record are two documents titled "Disability 
Verification Statement from Physician," which purport to 
relate the veteran's tinea pedis and tinea cruris to service 
through aggravation.  These documents indicate that the 
physician relied upon the veteran's SMRs and VA medical 
records in reaching his conclusion.  The Board finds these 
documents to have very little probative value on the issue of 
service connection because the veteran's SMRs and VA medical 
records are silent with respect to treatment for tinea pedis 
or tinea cruris; thus, the examiner's opinion has no basis in 
the record.  The Court has held on a number of occasions that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value.  See, e.g., Reonal v. Brown, 5 Vet. 
App. 458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-
396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).

Service connection for tinea pedis and tinea cruris is not 
warranted under the circumstances.  As outlined above, there 
is no competent medical evidence of record indicating that 
the veteran incurred these disorders in service or that these 
disorders are otherwise related to service.  The first 
diagnosis of these disorders occurred approximately 12 years 
after the veteran's discharge.  Although the veteran has 
given a statement to the effect that he believes that there 
is a relationship between service and the development of his 
disorders, it is noted that as a lay person he is not 
competent to give an opinion requiring medical knowledge, 
such as the etiology of a current disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The preponderance of the 
evidence is against the claims, the benefit-of-the-doubt rule 
is inapplicable and the claim must be denied. 


ORDER

Entitlement to service connection for bilateral pes planus is 
granted subject to the laws and regulations governing the 
award of monetary benefits.  

Entitlement to service connection for tinea pedis and tinea 
cruris is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


